Citation Nr: 1419711	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for bilateral hearing loss.

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel




INTRODUCTION

The Veteran served on active duty from February 1959 to February 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The issue of entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In its February 2012 rating decision reducing the disability rating for service-connected bilateral hearing loss to noncompensable, effective May 1, 2012, the RO failed to comply with the due process requirements in implementing a reduction.


CONCLUSION OF LAW

The February 2012 rating decision reducing the Veteran's rating for service-connected bilateral hearing loss from 10 percent to noncompensable without compliance with the regulatory requirements renders the reduction void ab initio.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

In this case, the Veteran disagrees with a February 2012 rating decision that reduced the rating for his service-connected bilateral hearing loss from 10 percent disabling to noncompensable, effective May 1, 2012.  

A copy of a rating decision proposing to reduce the evaluation for the Veteran's bilateral hearing loss from 10 percent disabling to a noncompensable was sent to the Veteran in July 2011.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 10 percent level and that he could request a predetermination hearing.  In response, the Veteran, through his representative, submitted a statement in September 2011, which indicates that he did not believe the rating should be reduced.  In support of this contention, the Veteran provided a copy of the report of an August 2011 hearing test from a private audiologist.  In February 2010, the RO issued the decision reducing the rating for bilateral hearing loss to noncompensable, effective May 1, 2012.  The RO noted that in the rating decision of July 2011, VA proposed to reduce the evaluation for bilateral hearing loss, and provided notification and 60 days from such notification for the Veteran to submit new evidence or appeal the proposal.  The RO stated that as of the date of the February 2012 rating, the RO had not received a response from the Veteran, therefore the proposed action was taken.

The Board observes that the Veteran submitted additional evidence to show that the rating should not be reduced within 60 days of the July 2011 notice of proposed reduction.  However, the RO failed to consider such evidence in the February 2012 rating decision.  Thus, the Board finds that the RO failed to meet the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 percent to noncompensable for bilateral hearing loss.  Therefore, the reduction was improper and is void ab initio.


ORDER

Restoration of a 10 percent rating for bilateral hearing loss from May 1, 2012, is granted.


REMAND

The Veteran is also claiming that he is entitled to a TDIU due to his service-connected disabilities. 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

With the Board's decision herein to restore the 10 percent rating for bilateral hearing loss, service connection is currently in effect for coronary artery disease, status post stenting, rated 30 percent disabling; type II diabetes mellitus, rated 20 percent disabling; bilateral tinnitus, rated 10 percent disabling; hypertension, rated 10 percent disabling; peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus, rated 10 percent disabling; erectile dysfunction associated with type II diabetes mellitus, rated noncompensable; and bilateral hearing loss, rated 10 percent disabling.  The Veteran's combined disability rating is 70 percent and the coronary artery disease, type II diabetes mellitus, peripheral neuropathy of the lower extremities, and erectile dysfunction result from a common etiology.  Therefore, the Veteran meets the schedular requirement for a TDIU.  The question is whether his service-connected disabilities are sufficient to render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).

The Veteran was provided a general medical examination in November 2010, although the claims files were not available for review.  He reported that he quit his job doing contract engineering work in 2006 due to increasing stress and because the position became too physically demanding for him.  With regard to coronary artery disease, the examiner indicated that it would not impact the Veteran's ability to perform a desk job, provided that it was a low stress environment, but it would significantly limit his ability to perform any activity requiring strenuous physical exertion such as climbing, walking on uneven surfaces, lifting, or moving heavy items.  The examiner also stated that the diabetes mellitus type II would not prohibit the Veteran's employment in a sedentary or physical capacity.  However, the Veteran would have limitations on his ability to perform any strenuous physical activity for employment reasons, such as heavy lifting, climbing, or prolonged walking.  The Veteran would also need to take frequent breaks for resting and for snacks and would need close proximity to a bathroom.  With regard to the hypertension, the examiner concluded that it would not prohibit physical or sedentary employment.  The examiner also indicated that the peripheral neuropathy of the lower extremities would not affect the Veteran's employment in a sedentary capacity, but would prohibit his ability to maintain gainful employment in a physical capacity in any position that would require prolonged weight bearing, because of the lack of appropriate sensation in the lower extremities.  

During a November 2010 VA audiological examination, the Veteran reported difficulty hearing in all situations, although he felt that he had the most problems in background noise.

The Veteran was provided another VA hearing loss and tinnitus examination in February 2013.  After performing an audiological evaluation, the examiner indicated that the Veteran's bilateral hearing loss does impact ordinary conditions of daily life, including his ability to work.  In this regard, the examiner noted that the Veteran claimed that words are not clear for him and he continuously has to say "huh."  

The Veteran, through his representative, argues that his service-connected disabilities are severe enough to prevent him from sustaining any type of gainful employment, and that the November 2010 VA examinations should not be considered current.  Further, the Veteran indicated in his March 2013 VA Form 9 that his treating physician feels that he is unable to work due to his service-connected disabilities.  

The Board notes that the record does not reflect that the RO informed the Veteran that he should submit a statement from his treating physician supporting his contention that he is unemployable due to his service-connected disabilities.  This should be done before the Board decides the appeal.

Moreover, the VA examination reports of record are not adequate for adjudication purposes since most of the service-connected disabilities have not been examined since 2010 and none of the examination reports addresses the combined impact of all of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment and.  Thus, on remand the Veteran should be afforded a current VA examination and a new medical opinion should be obtained that addresses whether the Veteran's service-connected disabilities are sufficient by themselves to preclude him from securing or following a substantially gainful occupation consistent with his education and occupational background.  Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the claims files or Virtual VA.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should inform the Veteran that he should, if he is able, submit a statement from his treating physician supporting the contention that he is unemployable due to his service-connected disabilities.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

3.  When the foregoing development has been completed, arrange for the Veteran to be scheduled for an appropriate VA examination.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities (coronary artery disease, status post stenting, rated 30 percent disabling; type II diabetes mellitus, rated 20 percent disabling; bilateral tinnitus, rated 10 percent disabling; hypertension, rated 10 percent disabling; peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus, rated 10 percent disabling; peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus, rated 10 percent disabling; erectile dysfunction associated with type II diabetes mellitus, rated noncompensable; and bilateral hearing loss, rated 10 percent disabling) either singly or taken together, render him unable to secure or follow any form of substantially gainful employment consistent with his education and occupational background. 

The examiner must provide the rationale for each opinion expressed.

4.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


